 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6
 7   Attorney for Martell Jamal Brown

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:15-cr-157-RFB

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   MARTELL JAMAL BROWN,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
18   States Attorney, and Daniel Cowhig, Assistant United States Attorney, counsel for the United
19   States of America, and Rene L. Valladares, Federal Public Defender, and Brian Pugh, Assistant
20   Federal Public Defender, counsel for Martell Jamal Brown, that the Revocation Hearing
21   currently scheduled on October 18, 2018 at the hour of 3:00pm, be vacated and continued to a
22   date and time convenient to the Court, but no sooner than ninety (90) days.
23          This Stipulation is entered into for the following reasons:
24          1.      The parties, with the concurrence of the supervising probation officer, jointly
25   request that the Court continue the revocation hearing for 90 days to allow time for Mr. Brown
26
 1   to complete Phase I of the CARE program. Successful completion of the CARE program would
 2   bear on the Court’s adjudication of the petition.
 3          2.      The defendant is not in custody and agrees with the need for the continuance.
 4          3.      The parties agree to the continuance.
 5          This is the first request for a continuance of the revocation hearing.
 6          DATED this 17th day of October, 2018.
 7
 8    RENE L. VALLADARES                                 DAYLE ELIESON
      Federal Public Defender                            United States Attorney
 9
10       /s/ Brian Pugh                                     /s/ Daniel Cowhig
      By_____________________________                    By_____________________________
11    BRIAN PUGH                                         DANIEL COWHIG
      Assistant Federal Public Defender                  Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                         2
 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:15-cr-157-RFB
 4
                  Plaintiff,                          ORDER
 5
           v.
 6
     MARTELL JAMAL BROWN,
 7
                  Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                       January 16, 2019
     Thursday, October 18, 2018 at 3:00 p.m. be vacated and continued to ________________ at

12                2 30 p__.m.
     the hour of ___:___

13         DATED this 17th
                      ___ day of October, 2018.

14
15                                              __________________________
                                                RICHARD
                                              UNITED STATES F. DISTRICT
                                                               BOULWARE,JUDGEII
16                                              United States District Court
17
18
19
20
21
22
23
24
25
26
                                                  3
